Citation Nr: 0125353	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for acne with scars, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from February 1986 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected acne with scars is 
manifested by itching, color contrast, moderate 
disfigurement, and extensive lesions involving an extensive 
area. 


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 30 
percent, for acne with scars have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.118 
Diagnostic Codes 7800, 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

During the course of this appeal, the veteran has been 
provided with a VA rating examination.  He has also been 
provided with a central office hearing before the 
undersigned.  The veteran has been provided a statement of 
the case which included all of the relevant law and 
regulations, and informed him of what evidence was needed to 
support a higher rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Service medical records indicate that the veteran was 
treated for complaints related to acne, and acne was noted on 
the veteran's June 1991 separation examination.  In an August 
1993 rating decision, based on service medical records and a 
VA examination, the veteran was granted service connection 
for acne with scars and was assigned a 10 percent disability 
evaluation.  The 10 percent rating was raised to 30 percent 
by a Board decision of June 1998.

A review of the medical evidence of record shows outpatient 
treatment reports indicating treatment of the veteran's skin 
condition.  Reports dated in September 1999 show the veteran 
undergoing complete skin exam.  There were no suspicious 
lesions.  Erythema with multiple scars of the face and a 
small nodule in the left front auricular area were noted.  A 
diagnosis of acne eruption of the face, chest and upper back 
was entered.  Treatment records dated in January 2000 show no 
active lesions, but multiple ice-pick scars on the nose and 
nasolabial folds.  There was a hyperkeratotic papule in the 
left front auricular area, and scaling of the scalp with 
erythema on the eyebrows and nasolabial folds.  A diagnosis 
of acne under fair control was entered.  

The veteran underwent a VA skin examination in connection 
with his claim for an increased rating in September 2000.  
The report of that examination shows the veteran complaining 
that his acne was getting worse and that new lesions were 
appearing continuously over his face, the upper back, the 
chest, and the upper arms.  Physical examination revealed 
multiple acne like pock marks on the cheeks, nose and between 
the eyebrows.  There were multiple, large papules leaving 
post inflammatory hyperpigmentation and hypertrophic scars on 
the face, chest, back, and behind the ears.  The veteran was 
noted to take doxycycline only when his acne bothers him.

In August 2001 the veteran provided testimony at a central 
office hearing before the undersigned.  He stated that his 
acne condition was manifested by pustular eruptions of the 
skin followed by scaring, and by scaling and itching.  He 
reported that the scaling lasts for two to three weeks at a 
time.  He reported that he has dark spots when the lesions 
disappear on his chest, and that he feels uncomfortable when 
undressing.  He reported nervous manifestations of anxiety 
and a feeling of agitation.  He stated that within a four 
week period he will have a week where the condition breaks 
out, followed by pustules, exudation and exfoliation, and 
ending with scarring.  He stated that he considered his 
condition to be repugnant.

In this case, the diagnostic code which most closely relates 
acne with scars is Diagnostic Code 7806, eczema.  A 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted when the skin disorder is 
productive of ulceration or extensive exfoliation, or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The Board will also consider the veteran's condition under 
the provisions of Diagnostic Code 7800.  Under this code, a 
30 percent evaluation applies when scars are severely 
disfiguring and when the scars produce marked and unsightly 
deformity of the eyelids, lips, or auricles.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is rated 50 
percent.  The 30 percent evaluation may be increased to 50 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization.  38 
C.F.R. §4.118, Note.

The most recent VA examination has not reported findings of 
exudation or constant itching, nor is there any medical 
evidence related to nervous manifestations.  It is apparent 
in reviewing the examination reports that some of the 
veteran's acne lesions are fairly extensive.  The lesions 
cover an extensive area, including the face, neck, chest, and 
back.  There is also some disfigurement and color contrast 
from the facial scars.  The veteran's acne is not manifested 
by ulceration or extensive exfoliation, or crusting, and 
systemic or nervous manifestations, nor is it exceptionally 
repugnant.  The medical evidence and the veteran's appearance 
at his hearing do not show complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  There is some evidence of 
color contrast but there is no marked discoloration, color 
contrast, or the like in addition to tissue loss and 
cicatrization.  (See Note in Code 7800.)  Accordingly, 
entitlement to the next higher rating (50 percent) is not 
warranted under Code 7806 or 7800.

Since the disfigurement found in Code 7806 is obviously 
duplicative of the disfigurement found in Code 7800, a 
separate rating under the latter code is not warranted. 38 
C.F.R. § 4.14 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).  There is no medical evidence that the veteran's acne 
scars are tender or painful upon palpation.  Accordingly, a 
separate 10 percent rating is not warranted under 38 C.F.R. § 
4.118, Code 7804.  Esteban, supra.


ORDER

Entitlement to an increased evaluation for acne with scars, 
in excess of 30 percent, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

